The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The following is in response to the amendments and arguments entered with the RCE filed 03/18/2022.  Claims 30, 31, 34-47 are pending, claims 1-29 and 32-33 are canceled.
 
Claim Objections
Applicant’s amendments appear to overcome the prior claim objections.

Claim Rejections - 35 USC § 112
Applicant’s amendments and arguments have overcome the prior rejections under 35 USC 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 30, 31, 34-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite storing identifiers, transmit a request for authorization, query for an indication, verify a user is authorized to access and provide configuration data. 
Claims 30-31 and  34-47 are directed to a system and a method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent apparatus Claim 30 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 36 and method Claim 42.
The claim as a whole recites a method of organizing human activity, specifically a fundamental process of sales activities and business relations. The claimed invention is an apparatus that allows for users to verify access to a digital resource and provide configuration data which is a method of managing interactions between people as a fundamental economic practice. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic processor, transmitter, and block chain ledgers (account and transaction ledgers) does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. Claims 36 and 42 are also abstract for similar reasons.  (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim as a whole merely describes how to generally “apply” the concept of verification of access to resources in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the verify and provide access process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing and analyzing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, claims 30, 36 and 42 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to cause the apparatus to perform the steps with a generic ledger of store, transmit, send, query, verify and provide amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 30, 36, 42 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  	
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Further, the elements of the dependent claims (the dependent claims include limitations that define a scheme for managing resources ledger certification, transmit a request to a node, memory stores a local copy, validity time, and providing permission to access them, storing a local copy, Merkle Haches, rendering the ledger unusable, etc. ) are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea and are therefore rejected for similar reasoning as claims 30, 36 and 42.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30, 31, 34-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feeney (US 2016/0098723 A1).
Specifically as to claim 30, Feeney discloses an apparatus comprising at least one processor; a transmitter, and at least one memory including computer instructions, which when executed by the processing unit, cause the apparatus at least to: store in the at least one memory, an identifier of a digital resource; transmit, using the transmitter, to a distributed block chain transaction ledger,  a request for authorization concerning the digital resource (see para 26, 40-41, 49-50, 55 and 59); send, from a transmitter of the apparatus, a request to receive the digital resource in the apparatus, the request comprising the identifier; query a first distributed block chain ledger for an indication including in the first distributed block chain ledger, the first distributed block chain ledger comprising grants of access rights (see figure 2, para 26, 34, 40-41, 49-50, 55 and 59); verify, using  the indication that a user of the apparatus is authorized to access the digital resource; and provide to a user, configuration data of the apparatus from the digital resource wherein the first distributed block chain ledger distinct from the distributed block chain transaction ledger, (see para 26, 40-41, 49-50 and 59), and wherein the digital resource is a configuration data file for the apparatus (see figure 2, para 26, 34, 40-41, 49-50, 55 and 59).  
Specifically as to claim 31, responsive to the user being verified as being authorized to access the digital resource, provide the digital resource to the user (see para 26, 40-41, 49-50, 55 and 59).  
 
Specifically as to claim 34, verify, using a distributed block chain certification ledger, that the apparatus is of a correct type to provide the digital resource to the user, the distributed block chain certification ledger being distinct from the first distributed block chain ledger and the distributed block chain transaction ledger (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claim 35, verify the user is authorized to access the digital resource by transmitting a request to a node (see para 26, 40-41, 49-50 and 59).  
Specifically as to claims 36 and 42, Feeney et al. disclose an apparatus (and related method) comprising at least one processor; a transmitter, and at least one memory including computer instructions, which when executed by the at least one processor, cause the apparatus at least to store, in the at least one memory, a plurality of identifiers of digital resources; determine that a transaction from a first user is comprised in a new block of a distributed block chain transaction ledger stored in a memory of a device, and to responsive to the determining, cause, using the transmitter, an indication to be included in a second distributed block chain ledger, the indication indicating the first user is authorized to access a configuration data file for a device of the first user, wherein the transaction is a request for authorization transaction, and wherein, the second distributed block chain ledger comprises grants of access rights (see para 26, 34, 40-41, 49-50, 55 and 59, figure 2).  
Specifically as to claims 37 and 43, store a local copy of the distributed block chain transaction ledger and the second distributed block chain ledger (see para 26, 40-41, 49-50 and 59).  
Specifically as to claims 38 and 44, wherein Merkle hashes of the distributed block chain transaction ledger and the second distributed block chain ledger are combined into a single hash when adding new blocks (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claims 39 and 45, render at least one of the distributed block chain transaction ledger and the second distributed block chain ledger unusable responsive to a determination the apparatus is being tampered with (see para 26, 40-41, 49-50 and 59).  
Specifically as to claims 40 and 46, permanently delete at least one encryption key (see para 26, 40-41, 49-50, 55 and 59).  
Specifically as to claims 41 and 47, associate a validity time with the indication (see para 26, 40-41, 49-50 and 59).

Alternatively, claims 30, 31, 34-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oberhauser et al. (US 2018/0234433 A1).
Specifically as to claim 30, 36 and 42,  Oberhauser et al. disclose an apparatus (and related method and apparatus) comprising at least one processor, a transmitter, and at least one memory including computer instructions, which when executed by the processing unit, cause the apparatus at least to: store in the at least one memory, an identifier of a digital resource; transmit, by a transmitter, to  a distributed block chain transaction ledger, of a request for authorization concerning the digital resource (see para 213); send, from a transmitter of the apparatus, a request to receive the digital resource in the apparatus, the request comprising the identifier, querying the first distributed block chain ledger for an indication included in the first distributed block chain ledger comprising grants of access rights (see para 9, 175), verify, using the  indication that a user of the apparatus is authorized to access the digital resource (see para 213), and provide to a user, configuration data of the apparatus form the digital resource wherein the first distributed block chain ledger distinct from the distributed block chain transaction ledger (see para 213),and wherein the digital resource is a  configuration data file for the apparatus (see para 9, 175).  
Specifically as to claim 31, responsive to the user being verified as being authorized to access the digital resource, provide the digital resource to the user (see para 293).  

Specifically as to claim 34, verify, using a distributed block chain certification ledger, that the apparatus is of a correct type to provide the digital resource to the user, the distributed block chain certification ledger being distinct from the first distributed block chain ledger and the distributed block chain transaction ledger (see para 159).  
Specifically as to claim 35, verify the user is authorized to access the digital resource by transmitting a request to a node (see para 8).  
Claims 37-41 and 43-47 recite essentially similar limitations as claims 30, 31, 34-35 and are rejected for the same reasoning.

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument Feeney does not verify access rights in a blockchain, Examiner disagrees.  Feeney discloses verification that the user is authorized access right in a block chain in para 34 “a third party known as a certificate authority is available to verify that the possessor of the private key is a particular entity; thus, if the certificate authority may be trusted, and the private key has not been stolen, the ability of an entity to produce a digital signature confirms the identity of the entity, and links the file to the entity in a verifiable way”  as well as disclosure of the use of a blockchain for verification (see para 55 and figure 2).  (see Feeney para 26, 40-41, 49-50, 55 and 59).
	With regards to Oberhauser et al. provides request for authorization (see para 213) and a configuration data file (“configuration data file” is a digital data file and used interchangeably within the instant application specification). 
	Examiner notes the claims do not provide for why they have 2 blockchain ledgers.  The claims appear to hint to what transaction ledgers doe but as claimed, the transaction ledger only receives requests and is unclear in the claimed limitations what the ledger does.  Examiner suggests amending the claims to further define “storing the identifier” and the transmitting as it sounds like it is by different entities.  
	With regards to applicant’s arguments with respect to 35 USC 101, Examiner respectfully disagrees.  Specifically as to the arguments directed to similarity in claim structure to US Patents, Examiner notes it is policy not to comment on the validity of issued patents.  In addition, each application is case specific.
	With regards to applicant’s arguments with respect to 35 USC 101 with respect to the mental processing abstract grouping, Examiner notes the arguments are moot as the Office Action does not rely upon this grouping.  With regards to applicant’s arguments with respect to the claims reciting a fundamental economic principle, the claims are directed to providing digital access rights which falls into the sub grouping of sales activities and business relations.  
With regards to applicant’s argument the claims result in an improvement to generic computing capabilities, Examiner respectfully disagrees.  Applicant has not provided an  explanation/analysis as to the specific technology improvement nor has Applicant has not provided a  technical problem/solution.  
Applicant’s claim, as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Applicant argues claim 30 provides particular steps relying on particular devices and performed in a particular order, Examiner disagrees.  By applicant’s own admission, “It is to be understood that the embodiments of the invention disclosed are not limited to the particular structures, process steps, or materials disclosed herein…” see para 63 of the originally specification.  
Thus, because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the Specification, as quoted above.
	Further, taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. Limitations describing the nature of the data do not alter this. Reciting generic computer processing expressed in terms of results desired and presenting no more than conceptual advice. Even the limitation regarding the block chain is no more than conceptual advice to use blockchain for some specified goal and does not recite any technological implementation or application details of how this is done. All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.
Applicant’s claims are directed to authorization for access to resources which is an abstract idea under fundamental economic practices.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of authorization for access to resources) is not performed on a special use computer but instead on a general purpose computer (“which may comprise, for example, a single- or multi-core processor wherein a single-core processor comprises one processing25 core and a multi-core processor comprises more than one processing core …” paragraph 45 of originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rae et al. disclose a blockchain rights ledger management system to include a decentralized, distributed digital rights ledger that documents the rights transfer (also called licenses) from creators to end-users (also called licensees, users, end users or consumers) and/or between end users, referred to here as a blockchain rights ledger. In many embodiments, the rights ledger is stored, modified and maintained on several independent nodes and trust is established by rules on the format on the ledger rather than the source and origin of the information. In such embodiments, the rules are established with cryptographic principles that make modification of the data difficult. In further embodiments, no centralized third party of trust is needed for transactions involving license distribution, selling, data-tracking, metrics analytics, and/or auditing. In many embodiments, content creators (or copyright owners) are motivated to verify and confirm past licenses, document and log transactions, and solve challenges which provides the right to register a new creation (also called work, asset or content) in the blockchain rights ledger in return. In certain embodiments, creations include, but are not limited to, text, images, audio, and video, but can also include any licensable work that can be represented in digital form. A copy of a creation may be referred to as a piece of content. In many embodiments, a blockchain rights ledger having a record of a creation evidences that a creator created a media work and additional transactions in the blockchain rights ledger can provide a right for a user account or playback device to access and/or play back a piece of content that is a representation of that creation.   Witchey (US 2015/0332283 A1) discloses a healthcare transaction validation systems and methods. Healthcare historical blockchain (HHBC) represents a chronicle or ledger (e.g., public ledger, private ledger, protected ledger, etc.) of healthcare transactions for stakeholder. When a transaction is conducted, the corresponding healthcare parameters (e.g., inputs, outputs, clinical evidence, outcomes, etc.) are sent to one or more validation devices. The devices establish a validity of the transaction and generate a new block via a proof-of-work principle. Once the new block has been calculated it can be appended to the stakeholder's health care blockchain. Each entity can have its own blockchain in the disclosed ecosystem rather than the complete ecosystem having a single chain covering all transactions as is done with cryptocurrencies. The hashes of each transaction can be concatenated together to arrive at the final hash value for the transactions which can then be concatenated with the information from the validity block header to arrive at the final hash value. It is not required to repeatedly recalculate hashes of all transactions in such cases. Rather the transactions can be organized according to a Merkle tree, which reduces how often hashes of the transactions in the tree require recalculation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691